UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1133



WILLIAM LEE RICHARDSON, JR.,

                                              Plaintiff - Appellant,

          versus


WEST VIRGINIA SUPREME COURT OF APPEALS;
JUSTICES; CHIEF JUSTICE OF THE STATE OF WEST
VIRGINIA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-01-504-2)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Lee Richardson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lee Richardson, Jr., seeks to appeals the district

court’s order dismissing his civil complaint as frivolous. We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we deny Richardson’s motion to proceed in forma

pauperis and dismiss the appeal on the reasoning of the district

court.   See Richardson v. West Virginia Supreme Court of Appeals,

No. CA-01-504-2 (S.D.W. Va. Jan. 22, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2